DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,019,669. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each they both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 11,019,669 teaches a transmitting-end Bluetooth device, comprising a transmitting-end Bluetooth transceiver circuit; a packet generating circuit, coupled with the transmitting-end Bluetooth transceiver circuit; and a transmitting-end control circuit, coupled with the transmitting-end Bluetooth transceiver circuit and the packet generating circuit, arranged to operably instruct the packet generating circuit to insert an auto-pairing request and a source Bluetooth device address into one or more target packets when the transmitting-end Bluetooth device initiates a Bluetooth auto-pairing procedure, and arranged to operably control the transmitting-end Bluetooth transceiver circuit to transmit the one or more target packets when the transmitting-end Bluetooth device operates under a predetermined transmitting-end operating mode, so that a receiving-end Bluetooth device operating under a predetermined receiving-end operating mode is enabled to actively conduct a Bluetooth auto-pairing procedure with the transmitting-end Bluetooth device to establish one or more Bluetooth bonds between the transmitting-end Bluetooth device and the receiving-end Bluetooth device (Claims 1-3).
Regarding claim 2, U.S. Patent No. 11,019,669 teaches wherein the predetermined transmitting-end operating mode is a Non-connectable mode or a Non-scannable mode, while the predetermined receiving-end operating mode is a LE Extended Passive Scan mode (Claims 1-3).
Regarding claim 3, U.S. Patent No. 11,019,669 teaches wherein the one or more target packets comprise one or more auxiliary chain indication packets; or a group of packets formed by one or more extended advertising indication packets, one or more auxiliary advertising indication packets, and one or more auxiliary chain indication packets (Claims 1-3). 
Regarding claim 4, U.S. Patent No. 11,019,669 teaches wherein the predetermined transmitting-end operating mode is a Non-connectable mode, a Non-scannable mode, or a Periodic Advertising mode, while the predetermined receiving-end operating mode is a Periodic Scanning mode (Claims 1-3).
Regarding claim 5, U.S. Patent No. 11,019,669 teaches wherein the one or more target packets comprise one or more auxiliary synchronous indication packets; or a group of packets formed by one or more extended advertising indication packets, one or more auxiliary advertising indication packets, and one or more auxiliary synchronous indication packets (Claims 1-3).
Regarding claim 6, U.S. Patent No. 11,019,669 teaches a receiving-end Bluetooth device, comprising a receiving-end Bluetooth transceiver circuit, arranged to operably receive one or more target packets when the receiving-end Bluetooth device operates under a predetermined receiving-end operating mode; a packet parsing circuit, coupled with the receiving-end Bluetooth transceiver circuit, configured to operably parse the one or more target packets to extract an auto-pairing request and a source Bluetooth device address; and a receiving-end control circuit, coupled with the receiving-end Bluetooth transceiver circuit and the packet parsing circuit, arranged to actively conduct a Bluetooth auto-pairing procedure with a transmitting-end Bluetooth device operating under a predetermined transmitting-end operating mode through the receiving-end Bluetooth transceiver circuit according to the auto-pairing request and the source Bluetooth device address to establish one or more Bluetooth bonds between the transmitting-end Bluetooth device and the receiving-end Bluetooth device (Claims 1-3).
Regarding claim 7, U.S. Patent No. 11,019,669 teaches wherein the predetermined transmitting-end operating mode is a Non-connectable mode, a Non-scannable mode, or a Periodic Advertising mode, while the predetermined receiving-end operating mode is a Periodic Scanning mode (Claims 1-3).
Regarding claim 8, U.S. Patent No. 11,019,669 teaches wherein the one or more target packets comprise one or more auxiliary synchronous indication packets; or a group of packets formed by one or more extended advertising indication packets, one or more auxiliary advertising indication packets, and one or more auxiliary synchronous indication packets (Claims 1-3).
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,645,740. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each they both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 10,645,740 teaches a transmitting-end Bluetooth device, comprising a transmitting-end Bluetooth transceiver circuit; a packet generating circuit, coupled with the transmitting-end Bluetooth transceiver circuit; and a transmitting-end control circuit, coupled with the transmitting-end Bluetooth transceiver circuit and the packet generating circuit, arranged to operably instruct the packet generating circuit to insert an auto-pairing request and a source Bluetooth device address into one or more target packets when the transmitting-end Bluetooth device initiates a Bluetooth auto-pairing procedure, and arranged to operably control the transmitting-end Bluetooth transceiver circuit to transmit the one or more target packets when the transmitting-end Bluetooth device operates under a predetermined transmitting-end operating mode, so that a receiving-end Bluetooth device operating under a predetermined receiving-end operating mode is enabled to actively conduct a Bluetooth auto-pairing procedure with the transmitting-end Bluetooth device to establish one or more Bluetooth bonds between the transmitting-end Bluetooth device and the receiving-end Bluetooth device (Claims 1-3).
Regarding claim 2, U.S. Patent No. 10,645,740 teaches wherein the predetermined transmitting-end operating mode is a Non-connectable mode or a Non-scannable mode, while the predetermined receiving-end operating mode is a LE Extended Passive Scan mode (Claims 1-3).
Regarding claim 3, U.S. Patent No. 10,645,740 teaches wherein the one or more target packets comprise one or more auxiliary chain indication packets; or a group of packets formed by one or more extended advertising indication packets, one or more auxiliary advertising indication packets, and one or more auxiliary chain indication packets (Claims 1-3). 
Regarding claim 4, U.S. Patent No. 10,645,740 teaches wherein the predetermined transmitting-end operating mode is a Non-connectable mode, a Non-scannable mode, or a Periodic Advertising mode, while the predetermined receiving-end operating mode is a Periodic Scanning mode (Claims 1-3).
Regarding claim 5, U.S. Patent No. 10,645,740 teaches wherein the one or more target packets comprise one or more auxiliary synchronous indication packets; or a group of packets formed by one or more extended advertising indication packets, one or more auxiliary advertising indication packets, and one or more auxiliary synchronous indication packets (Claims 1-3).
Regarding claim 6, U.S. Patent No. 10,645,740 teaches a receiving-end Bluetooth device, comprising a receiving-end Bluetooth transceiver circuit, arranged to operably receive one or more target packets when the receiving-end Bluetooth device operates under a predetermined receiving-end operating mode; a packet parsing circuit, coupled with the receiving-end Bluetooth transceiver circuit, configured to operably parse the one or more target packets to extract an auto-pairing request and a source Bluetooth device address; and a receiving-end control circuit, coupled with the receiving-end Bluetooth transceiver circuit and the packet parsing circuit, arranged to actively conduct a Bluetooth auto-pairing procedure with a transmitting-end Bluetooth device operating under a predetermined transmitting-end operating mode through the receiving-end Bluetooth transceiver circuit according to the auto-pairing request and the source Bluetooth device address to establish one or more Bluetooth bonds between the transmitting-end Bluetooth device and the receiving-end Bluetooth device (Claims 1-3).
Regarding claim 7, U.S. Patent No. 10,645,740 teaches wherein the predetermined transmitting-end operating mode is a Non-connectable mode, a Non-scannable mode, or a Periodic Advertising mode, while the predetermined receiving-end operating mode is a Periodic Scanning mode (Claims 1-3).
Regarding claim 8, U.S. Patent No. 10,645,740 teaches wherein the one or more target packets comprise one or more auxiliary synchronous indication packets; or a group of packets formed by one or more extended advertising indication packets, one or more auxiliary advertising indication packets, and one or more auxiliary synchronous indication packets (Claims 1-3).
Claims 1 and 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9-10, 13-14, 16-17, and 19 of U.S. Patent No. 9,781,545. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each they both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 9,781,545 teaches a transmitting-end Bluetooth device, comprising a transmitting-end Bluetooth transceiver circuit; a packet generating circuit, coupled with the transmitting-end Bluetooth transceiver circuit; and a transmitting-end control circuit, coupled with the transmitting-end Bluetooth transceiver circuit and the packet generating circuit, arranged to operably instruct the packet generating circuit to insert an auto-pairing request and a source Bluetooth device address into one or more target packets when the transmitting-end Bluetooth device initiates a Bluetooth auto-pairing procedure, and arranged to operably control the transmitting-end Bluetooth transceiver circuit to transmit the one or more target packets when the transmitting-end Bluetooth device operates under a predetermined transmitting-end operating mode, so that a receiving-end Bluetooth device operating under a predetermined receiving-end operating mode is enabled to actively conduct a Bluetooth auto-pairing procedure with the transmitting-end Bluetooth device to establish one or more Bluetooth bonds between the transmitting-end Bluetooth device and the receiving-end Bluetooth device (Claims 1, 7, 9-10, 13-14, 16-17, and 19).
Regarding claim 6, U.S. Patent No. 9,781,545 teaches a receiving-end Bluetooth device, comprising a receiving-end Bluetooth transceiver circuit, arranged to operably receive one or more target packets when the receiving-end Bluetooth device operates under a predetermined receiving-end operating mode; a packet parsing circuit, coupled with the receiving-end Bluetooth transceiver circuit, configured to operably parse the one or more target packets to extract an auto-pairing request and a source Bluetooth device address; and a receiving-end control circuit, coupled with the receiving-end Bluetooth transceiver circuit and the packet parsing circuit, arranged to actively conduct a Bluetooth auto-pairing procedure with a transmitting-end Bluetooth device operating under a predetermined transmitting-end operating mode through the receiving-end Bluetooth transceiver circuit according to the auto-pairing request and the source Bluetooth device address to establish one or more Bluetooth bonds between the transmitting-end Bluetooth device and the receiving-end Bluetooth device (Claims 1, 7, 9-10, 13-14, 16-17, and 19).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao et al. (US Pat Pub# 2015/0296329).
Regarding claims 1 and 6, Mao teaches a transmitting-end Bluetooth device, comprising a transmitting-end Bluetooth transceiver circuit (Section 0006, Bluetooth transceiver); a packet generating circuit, coupled with the transmitting-end Bluetooth transceiver circuit (Section 0006, packet generating etc.); and a transmitting-end control circuit, coupled with the transmitting-end Bluetooth transceiver circuit and the packet generating circuit, arranged to operably instruct the packet generating circuit to insert an auto-pairing request and a source Bluetooth device address into one or more target packets when the transmitting-end Bluetooth device initiates a Bluetooth auto-pairing procedure, and arranged to operably control the transmitting-end Bluetooth transceiver circuit to transmit the one or more target packets when the transmitting-end Bluetooth device operates under a predetermined transmitting-end operating mode (Section 0006, transmitting through Bluetooth an auto pairing procedure and source address), so that a receiving-end Bluetooth device operating under a predetermined receiving-end operating mode is enabled to actively conduct a Bluetooth auto-pairing procedure with the transmitting-end Bluetooth device to establish one or more Bluetooth bonds between the transmitting-end Bluetooth device and the receiving-end Bluetooth device (Section 0006, establishing a connection with another device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        5/6/2022